UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-1561


DEVIL’S ADVOCATE, LLC,

                Plaintiff - Appellant,

          v.

GRYNBERG PETROLEUM COMPANY; JACK J. GRYNBERG,

                Defendants - Appellees.



                            No. 14-1693


DEVIL’S ADVOCATE, LLC,

                Plaintiff - Appellant,

          v.

GRYNBERG PETROLEUM COMPANY; JACK J. GRYNBERG,

                Defendants - Appellees.



Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:13-cv-01454-CMH-IDD)


Submitted:   November 25, 2014            Decided:   December 19, 2014


Before MOTZ, DUNCAN, and FLOYD, Circuit Judges.
No. 14-1561 vacated and remanded;     No.   14-1693   dismissed   by
unpublished per curiam opinion.


John W. Toothman, DEVIL’S ADVOCATE, LLC, Great Falls, Virginia,
for Appellant.   Brian V. Ebert, BRIAN V. EBERT, P.C., Fairfax,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Devil’s   Advocate,     LLC,       appeals        the    district    court’s

order granting Defendants’ motion to dismiss for improper venue

under Federal Rule of Civil Procedure 12(b)(3) and denying as

moot its motion for partial summary judgment, docketed as Case

No. 14-1561, and the court’s denial of its motion for recovery

of time, attorney’s fees, and expenses, docketed as Case No. 14-

1693.   We vacate the district court’s order in Case No. 14-1561

and remand for further proceedings, and dismiss the appeal in

Case No. 14-1693 as premature.

             Devil’s    Advocate   contends           that      the    district    court

erred   in   granting    Defendants’        motion        to    dismiss    under    Rule

12(b)(3) because the District Court for the Eastern District of

Virginia was a both a proper venue under 28 U.S.C. § 1391 (2012)

and a permissible venue under the forum selection clause in the

contract between the parties.          We agree that the district court

erred in dismissing the complaint for improper venue under Rule

12(b)(3).       “Whether     venue     is       .     .   .      ‘improper’       depends

exclusively on whether the court in which the case was brought

satisfies    the   requirements      of”    §       1391(b);     a    forum   selection

clause has no effect on the inquiry.                 Atl. Marine Constr. Co. v.

U.S. Dist. Ct., 134 S. Ct. 568, 577 (2013).                      Thus, “a case filed

in a district that falls within § 1391 may not be dismissed

under . . . Rule 12(b)(3).”          Id.     A review of the record reveals

                                       3
that,     under       § 1391(b),      venue      in       this   case       is    proper       in   the

Eastern District of Virginia.

                Moreover, we conclude that the doctrine of forum non

conveniens        does       not     provide          a    basis      for        dismissing         the

complaint.        See Atl. Marine Constr., 134 S. Ct. at 580 (“[T]he

appropriate way to enforce a forum-selection clause pointing to

a   state   .     .    .    forum     is    through        the    doctrine         of    forum       non

conveniens.”).             The forum selection clause at issue permits the

filing of a complaint in the Alexandria Division of the Eastern

District     of       Virginia.           See   FindWhere        Holdings,         Inc.    v.       Sys.

Env’t     Optimization,            LLC,    626    F.3d      752,      755    (4th       Cir.    2010)

(adopting rule that “forum selection clauses that use the term

‘in   [a    state]’         express       the    parties’        intent      as    a    matter       of

geography, permitting jurisdiction in both the state and federal

courts     of    the       named    state”).           Thus,     we   vacate       the     district

court’s     dismissal         order       in    Case      No.    14-1561         and    remand       for

further proceedings. *




      *
       We decline to address Devil’s Advocate’s contention that
the district court erred in denying as moot its motion for
partial summary judgment. We instead leave consideration of the
propriety of summary judgment to the district court in the first
instance on remand. See Kubicko v. Ogden Logistics Servs., 181
F.3d 544, 555 n.9 (4th Cir. 1999) (“It is the general rule . . .
that a federal appellate court does not consider an issue not
passed upon below.”) (quoting Singleton v. Wulff, 428 U.S. 106,
120 (1976)).



                                                  4
           In light of our disposition in No. 14-1561, and in the

interest   of    judicial     economy,   we     decline   to   address    Devil’s

Advocate’s      appeal   of      the   district      court’s    order     denying

attorney’s fees and expenses at this juncture.                    We therefore

dismiss Devil’s Advocate’s appeal in No. 14-1693.                     We dispense

with oral argument because the facts and legal contentions are

adequately   presented      in   the   materials     before    this    court   and

argument would not aid the decisional process.


                                             No. 14-1561 VACATED AND REMANDED
                                                        No. 14-1693 DISMISSED




                                         5